DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

	Response to Amendment
This Office action is in response to the applicant’s communication filed 12/28/2020.
Status of the claims:
Claims 1 – 15 are pending in the application.
Claims 1, 3 - 8, and 11 are amended.
Claim Objections
Claims 1, 8, and 13 – 15 are objected to because of the following informalities:  
Claim 1, line 5, reads, “Tapered portion” should read “tapered structure”;
Claim 1, line 5, reads, “tubular structure” should read “tapered structure”;
Claim 8, line 4, reads “delivery device” should read “delivery system”;
Claims 13, 14, and 15, line 2, reads “stent member” should read “stent structure”;
 Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase "a valve" renders the claim indefinite because it is unclear whether the “a valve” and the “a prosthetic valve” is the same structure, or if a second “valve” is being claimed. For the purpose of examination, the two valves will be read as one valve.
Claim 1 recites the limitation "the external circumferential surface" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the apposing edges" in line 16.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 1, the phrase "a plurality of the elements" in line 8 renders the claim indefinite because it is unclear if a new set of “a plurality of elements” is being claimed. For the purpose of examination, the “a plurality of elements” will be read as the previously claimed “a plurality of interconnected elements”.
Claim 3 recites the limitation "the stent surface" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the end" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the interior of the delivery device" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 8, the phrase "a compressed configuration" renders the claim indefinite because it is unclear whether the “a compressed configuration” is the same “compressed configuration” previously claimed in claim 1. For the purpose of examination, the two configurations will be read as the same configuration.
Claim 12 recites the limitation "the inferior surface" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the distal end" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2 – 15 are rejected as being indefinite, because they are dependent on an indefinite claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 1 – 6, 10, and 12 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Quadri (US 20120215303 A1).
Regarding claim 1, Quadri discloses a bioprosthetic heart valve assembly (replacement heart valve) having a geometric configuration for implantation in an annulus of the native heart valve (abstract) comprising: 
a tapered structure (see annotated Fig. 8) having a length (entire length of the heart valve) between an entry opening end (see annotated Fig. 8) and an exit opening (see annotated Fig. 8) at opposite ends thereof and containing a prosthetic valve (see annotated Fig. 8) within the tapered portion (see annotated Fig. 8), wherein the tubular structure (see annotated Fig. 8) is comprised of an expandable (frame of valve is expandable – paragraph [0013]) stent structure (see annotated Fig. 8) comprised of a plurality of interconnected elements (see annotated Fig. 8) and having a compressed configuration (non-expanded state – paragraph [0049]) and an expanded configuration (expanded state) (paragraph [0049]), and wherein a plurality of the elements (see annotated Fig. 8) are comprised of extensions (see annotated Fig. 8) that deploy from the external 
a biocompatible material (skirt 33) (Examiner’s note: skirt 33 is made up of porcine tissue – paragraph [0092]) affixed to an inner annular region (see annotated Fig. 8) between the entry opening (see annotated Fig. 8) and the exit opening (see annotated Fig. 8), and 
a valve (see annotated Fig. 8) comprised of a plurality of leaflets (leaflets 56) capable of forming a fluid tight seal at the apposing edges thereof wherein the circumference of the plurality of leaflets (leaflets 56) together form a fluid tight seal about an interior of the valve assembly (see annotated Fig. 8) between the entry opening (see annotated Fig. 8) and the exit opening (see annotated Fig. 8).
Annotated Figure 8 of Quadri

    PNG
    media_image1.png
    628
    688
    media_image1.png
    Greyscale

Regarding claim 2, Quadri discloses wherein the plurality of leaflets (leaflets 56) are sutured to the biocompatible material (skirt 33) (paragraph [0081]).
Regarding claim 3
Regarding claim 4, Quadri discloses wherein the extensions (see annotated Fig. 8) are disposed about a superior outer circumferential surface (see annotated Fig. 8) of the expandable stent structure (see annotated Fig. 8).
Regarding claim 5, Quadri discloses wherein the expandable stent structure (see annotated Fig. 8) is comprised of a plurality of vertical bars (struts of frame 20) having eyelets (eyelets 38) at the end thereof (Examiner’s note: Quadri states in paragraph [0037] the eyelets 38 extend in the same plane as the frame, so as to not protrude radially inward / outward, thus they are at an end of the struts of the frame 20).
Regarding claim 6, Quadri discloses further comprising a holder (tether 40) affixed to the expandable stent structure (see annotated Fig. 8) in the compressed configuration (Examiner’s note: tether 40, when tension is applied, reduces the circumference of the frame – paragraph [0041]; thus, the tether is affixed while the stent is compressed).
Regarding claim 10
Regarding claim 12, Quadri discloses wherein the second ring of extensions (see annotated Fig. 8) are disposed proximate to the inferior edge (see annotated Fig. 8) of the expandable stent structure (see annotated Fig. 8).
Annotated Figure 8 of Quadri

    PNG
    media_image1.png
    628
    688
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 7 – 9 and 13 – 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Quadri (US 20120215303 A1) as applied to claim 1 and 5 above, and further in view of Norris (US 20130245742 A1).
Regarding claim 7,
However, Quadri is silent regarding wherein the eyelets on reassembly engage a fixture on an interior portion of the a holder disposed in a distal end of a delivery system that maintains the heart valve assembly in a compressed configuration in the interior of the delivery system.
As to the above, Norris teaches, in the same field of endeavor, a stent delivery system comprising heart valve assembly (implant 106) and a holder (catheter shaft 102) of a delivery system (catheter assembly 100) for the purpose of delivering the implant in a compressed state through the vasculature to the treatment area (paragraph [0033] and Fig. 1).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the heart valve assembly of Quadri with a holder / delivery system for the purpose of being able to deliver the implant / heart valve to the delivery site in a compressed state, such that the implant does not cause damage to other vasculature during delivery.
Regarding claims 8 and 9, Quadri discloses the heat valve assembly of claim 1 above.
However, Quadri is silent regarding claim 8, wherein the expandable stent and the valve are combined with a delivery system that maintains the heart valve assembly in a compressed configuration in the interior of the delivery device, wherein the delivery device is comprised of a capsular device having a sleeve covering at least a portion of an axial length of the tubular tapered structure; and claim 9 wherein the capsular device is comprised of a plurality of sleeves having different diameters and 
As to the above, Norris teaches, in the same field of endeavor, a stent delivery system comprising heart valve assembly (implant 206) and a holder (catheter shaft 202) of a delivery system (catheter assembly 200), and wherein the heart valve assembly (implant 206) is compressed in the interior of a delivery device (catheter assembly 200) (paragraph [0038] and [0039]), and wherein the delivery device comprises (claim 8) a capsular device (sleeve 204) having a sleeve (sleeve 204) covering at least a portion of an axial length of the heart valve (implant 206) for the purpose of delivering the implant in a compressed state through the vasculature to the treatment area, so that the implant does not cause any harm to the vasculature being passed through (paragraph [0039] and Fig. 2); and (claim 9) wherein the capsular device (sleeve 204) is comprised of a plurality of sleeves (Examiner’s note: Norris describes wherein the sleeve is comprised of a plurality of sleeves in paragraph [0039] - plurality of sleeves can comprise at least two sleeves which circumferentially surround each other) having different diameters and disposed concentrically and at least one sleeve is concentric and slidable around another (Examiner’s note: since the sleeves are circumferentially surrounding each other in a nested configuration, the outer sleeve will have a different diameter than that of the inner sleeve; and the sleeves slide around each other when released).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the heart valve assembly of Quadri with a holder / delivery system for the purpose of being able to deliver the implant / heart valve 
Regarding claims 13, 14, and 15, Quadri discloses the heart valve of claim 1 above. 
However, Quadri is silent regarding claim 13 wherein a holder is disposed at the distal end of a catheter and the stent member is releasably attached to a distal end of the holder and held in a configuration that is partially expanded; claim 14 wherein the entry opening of the stent member is releasably attached to the holder; and claim 15 wherein the exit opening of the stent member is releasably attached to the holder.
As to the above, Norris teaches, in the same field of endeavor, a stent delivery system comprising heart valve assembly (implant 206) and (claim 13) a holder (sleeve 204 / 208) disposed at the distal end of a catheter (catheter 202) and the stent member (implant 206) is releasably attached to a distal end of the holder (sleeve 204 / 208) and (claims 14 and 15) wherein the stent member (implant 206) is releasably attached to the holder (sleeve 204 / 208) at both ends of the stent member (implant 206) (Examiner’s note: the modification is such that the heart valve of Quadri is placed into the delivery catheter of Norris, with that in mind both ends of the heart valve would be releasably attached to the sleeves).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the heart valve assembly of Quadri with a holder / delivery system for the purpose of being able to deliver the implant / heart valve to the delivery site in a compressed state, such that the implant does not cause damage to other vasculature during delivery.
Annotated Figure 8 of Quadri

    PNG
    media_image1.png
    628
    688
    media_image1.png
    Greyscale

Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Quadri (US 20120215303 A1) as applied to claim 10 above, and further in view of Morriss (US 20130310928 A1).
Regarding claim 11, Quadri discloses the device of claim 10 above. And further discloses wherein the stent (including the extensions) is made up of a shape memory metal (paragraph [0043]).
However, Quadri is silent regarding wherein either of the first ring of extensions (see annotated Fig. 8) or the second ring of extensions (see annotated Fig. 8) is a rounded and atraumatic length of a shape memory metal.
As to the above, Morries teaches, in the same field of endeavor, a prosthetic heart valve comprising a tapered structure (frame 110) comprising a stent (frame 110) and a heart valve (valve 150); and further wherein the stent comprises a ring of extensions (arms 120) (Examiner’s note: arms 120 are all connected with no gaps, thus they form a ring, wherein the ring goes around the body of the frame, thus it is rounded), wherein the ring of extensions is a rounded and atraumatic length (Examiner’s note: tip portion of each arm, is shaped to inhibit penetration or injury to the annulus – paragraph [0153] ; thus the length is atraumatic, and does not form a point, thus the length is rounded).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the extensions of Quadri to incorporate the tips of the extensions of Morriss, for the purpose of inhibiting penetration or injury to the annulus.
Annotated Figure 8 of Quadri

    PNG
    media_image1.png
    628
    688
    media_image1.png
    Greyscale

Response to Arguments
.Applicant’s arguments, filed 12/28/2020, with respect to the rejection(s) of claims 1 – 15 under Bernhard have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Quadri.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew P. Restaino whose telephone number is (571)272-4748.  The examiner can normally be reached on Mon - Fri 8:00 - 4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIC Rosen can be reached on (571) 270-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/Andrew P. Restaino/Examiner, Art Unit 3771                                                                                                                                                                                                        
/GEORGE J ULSH/Primary Examiner, Art Unit 3771